Citation Nr: 1209265	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  11-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a separate compensable rating for peripheral neuropathy as a complication of diabetes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decisions rendered by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2011, the Board remanded the matter in order to afford the Veteran an opportunity to present testimony before a member of the Board.  

In September 2011, the Veteran presented testimony before the undersigned member of the Board.  A transcript of that hearing has been associated with the record. 

In light of the instructions provided under Note (1) to Diagnostic Code 7913, described in the body of the decision, an increased rating claim for diabetes includes consideration of any complications of diabetes.  Accordingly, the issues are as stated on the title page of this decision.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II, has been manifested by insulin use, restricted diet, and regulation of activities; there is no showing of any complications.



CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, but no higher, for diabetes mellitus, type II, have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119  (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the rating period on appeal, the Veteran has been in receipt of a 20 percent rating for his type II diabetes mellitus, pursuant to Diagnostic Code 7913.  

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Note (1) to Diagnostic Code 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Turning to the relevant evidence, the Veteran was afforded a VA examination in June 2010, where his history was noted.  In this regard, he had been prescribed insulin since November 2009.  There was no history of treatment for or hospitalization for diabetic ketoacidosis or hypoglycemia.  There was no history of hypoglycemic episodes or bowel or bladder impairment.  Restriction of activities had not been prescribed.  The Veteran was following a restricted a diabetic diet.  There was no evidence of retinopathy, blurred vision, neuropathy, numbness or tingling of the extremities or erectile dysfunction.  The examiner noted that the Veteran diabetes mellitus appeared under fair control.  

In August 2010 and September 2010, a private treatment provider submitted that his diabetes mellitus was being managed with insulin, oral medications, and a restricted diet.  The Veteran also experienced very restricted movement and limited everyday living.  

In February 2011, a different private treatment provider submitted that the Veteran's treatment consisted of oral medications, insulin, and a restricted diabetic diet.  Additionally, he noted that the Veteran could not maintain any exercise regime due to multiple restrictions.  Specifically, he was unable to engage in prolonged walking, standing, lifting, pushing, or pulling, which was a result of his diabetes mellitus and diabetic neuropathy. 

The Veteran testified, in September 2011 that his diabetes mellitus requires insulin, medication, and a restricted diabetic diet.  Additionally, it results in a regulation of activities because he has very restricted movement.  

Upon review of the aforementioned evidence, the Board finds that the Veteran's diabetes mellitus warrants an initial disability rating of 40 percent.  In this regard, the evidence demonstrates throughout the appeal period that insulin and a restricted diet have been required to manage the Veteran's diabetes mellitus.  With respect to regulation of activities, the Board acknowledges that this was not shown in the June 2010 VA examination report.  However, credible evidence of "regulation of activities" must be considered.  In this regard, two private treatment providers have submitted statements to the effect that the Veteran's diabetes mellitus results in very restricted activities and regulation of activities.  Accordingly, the rating criteria for an initial disability rating of 40 percent under Diagnostic Code 7913 have been met.

The criteria for a 60 percent, or higher, schedular rating for diabetes mellitus have not been met because episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated are not shown.  Neither does the evidence contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary. Hart, supra. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A 40 percent schedular rating for diabetes mellitus will therefore be granted.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, there is no indication that the Veteran's service-connected diabetes mellitus, type II, has resulted in frequent periods of hospitalization.  Although the Veteran has testified that he was no longer allowed to maintain his truck driver's license once he was placed on insulin, he does not allege nor does the evidence suggest that his diabetes mellitus has resulted in marked interference with employment.  Rather, the Veteran testified that he retired because his company went out of business and his ability to acquire subsequent employment was restricted because of his age. 

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus, type II, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  




ORDER

Throughout the pendency of this appeal, an initial disability rating of 40 percent, but no higher, for diabetes mellitus, type II, is granted.


REMAND

As discussed above, recent evidence indicates the presence of diabetic neuropathy, which appears to have become manifest since the Veteran's VA examination in June 2010.  As noted previously, compensable complications of diabetes mellitus warrant separate ratings per Note (1) to Diagnostic Code 7913.  In this case, the severity of the diabetic neuropathy cannot presently be determined from the evidence of record.  Accordingly, the Veteran should be afforded a neurologic examination for this purpose.  Thereafter, the AMC/RO must determine whether the findings warrant assignment of a separate compensable evaluation for such diabetic complication.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurologic examination to determine the severity of any diabetic neuropathy present.  All necessary tests should be conducted and the Veteran's subjective complaints should be noted.  The examiner should state whether the Veteran's symptoms are best characterized as, or analogous to, mild, moderate, or severe incomplete paralysis, or, as the case may be, complete paralysis.  In making such determination, a note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

2.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


